Citation Nr: 1048222	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracolumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1966, during the Vietnam Era.  Prior to his active duty service, 
he had participated in reserve officer training (ROTC) 
culminating in his commission in June 1964.  There is additional 
service in the Reserves from October 1966 to June 1970, yielding 
no periods of active duty for training or inactive duty for 
training.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO), which inter alia denied service connection for bilateral 
hearing loss, tinnitus, a cervical spine disorder, and a 
thoracolumbar spine disorder.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In May 2009, the Board remanded the service connection claim to 
the AMC/RO for additional development.  The appeal has now been 
returned for further review by the Board.  Since the Board has 
herein granted service connection for bilateral hearing loss, 
tinnitus, a cervical spine disorder, and a thoracolumbar spine 
disorder, no discussion of whether the agency of original 
jurisdiction (AOJ) substantially complied with the May 2009 
remand orders with regard to these claims is necessary.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss,  tinnitus, lumbar disk disease, 
lumbar degenerative joint disease, thoracic degenerative joint 
disease, and cervical degenerative joint disease.

2.  The Veteran competently and credibly reports that he has 
experienced weapons and aircraft noise exposure throughout his 
active duty service.

3.  The medical evidence regarding a relationship between the 
Veteran's bilateral hearing loss and tinnitus disabilities and 
his in-service noise exposure is in equipoise.

4.  The Veteran competently and credibly reports that he injured 
his neck and back in a parachuting accident while serving as a 
paratrooper during his active duty service in 1965.  

5.  The evidence regarding a relationship between the Veteran's 
cervical spine disorder, diagnosed as cervical degenerative joint 
disease, and his in-service neck injury is in equipoise.

6.  The evidence regarding a relationship between the Veteran's 
thoracolumbar spine disorder, variously diagnosed as lumbar and 
thoracic degenerative joint disease and lumbar disk disease, and 
his in-service neck and back injury is in equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010). 

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, a 
cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 
101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, a 
thoracolumbar spine disorder was incurred in service.  38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefits sought on 
appeal, specifically service connection for bilateral hearing 
loss, tinnitus, a cervical spine disorder, and a thoracolumbar 
spine disorder.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a disorder noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws administered 
by the VA, there is a current bilateral hearing loss disability, 
as reflected in a July 2010 VA Audio Examination Report, since 
the auditory threshold in frequencies at 3000 Hertz to 4000 Hertz 
is 40 decibels or greater bilaterally.  See 38 C.F.R. § 3.385.  
The threshold for normal hearing is from 0 to 20 decibels.  The 
higher threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  There is also a current tinnitus disability, 
also reflected in the July 2010 VA Audio Examination Report.  
There is also current cervical spine and thoracolumbar spine 
disabilities, variously diagnosed as lumbar disk disease, lumbar 
degenerative joint disease, thoracic degenerative joint disease, 
and cervical degenerative joint disease, as reflected in an 
August 2010 VA Spine Examination Report.  As there is evidence of 
current chronic disabilities (bilateral hearing loss, tinnitus, 
lumbar disk disease, lumbar degenerative joint disease, thoracic 
degenerative joint disease, and cervical degenerative joint 
disease), the first element of the Veteran's service connection 
claims is satisfied.

The Veteran is seeking service connection for bilateral hearing 
loss, tinnitus, a cervical spine disorder, and a thoracolumbar 
spine disorder, which he maintains are related to his active 
service.  With regard to the Veteran's bilateral hearing loss and 
tinnitus disabilities, the Veteran claims he was exposed to heavy 
weapons and aircraft engine noise without the use of ear 
protection, especially during weapons training and parachute jump 
training.  See June 2008 Veteran's Type-Written Statement; March 
2009 Informal Hearing Presentation.  With regard to his cervical 
and thoracolumbar spine disabilities, the Veteran claims he 
injured his neck and back during a parachute jump in 1965, and he 
has suffered back and neck pain since this injury.  See id.  His 
DD-214 and service personnel records show that his various 
military occupational specialties include a combat engineer unit 
commander and parachutist, and he was awarded a Parachute Badge.
Review of the Veteran's service treatment records (STRs) is 
negative for complaints, treatment, and/or diagnoses of hearing 
loss, tinnitus, a cervical spine disorder, and/or a thoracolumbar 
spine disorder in-service.  Although the Veteran's STRs are 
negative for a documented in-service noise exposure and/or in-
service neck/spine injury and/or evidence of hearing loss, 
tinnitus, neck disability, or back disability, the Board finds 
the Veteran's statements regarding in-service weapons and 
aircraft noise exposure and injury to his neck and back in a 
parachuting accident while serving as a parachutist consistent 
and credible with such service.  

The Veteran has also provided lay statement by a contract 
employee (co-worker) who report that he has suffered from 
problems hearing and back problems for many years.  See June 2009 
Type-Written Statement from R.W. (reporting hearing problems and 
back problems that effected his work in 2005).    

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to the Veteran and 
his witnesses observed through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).

The record also contains both positive and negative medical nexus 
opinions.  The Board finds that the positive nexus opinions 
coupled with credible statements of in-service noise exposure and 
back/neck injury and supportive lay statements are probative, and 
thus, the evidence supports the Veteran's service connection 
claims.  In this regard, with regard to the hearing loss and 
tinnitus disabilities, the claims file contains an October 2005 
and a September 2006 Private Medical Opinion Letter from Dr. 
D.D.H., which states that the Veteran was exposed to unprotected 
noise from "75 or more rounds of ammunition which was fired at 
close range" during rifle range training," had "some exposure 
to loud noises in industrial manufacturing" but had ear 
protection, and tinnitus "is due to previous military noise 
exposure."  The October 2005/September 2006 audiologist relied 
on competent and credible medical history as provided by the 
Veteran to opine that his tinnitus disability was related to his 
service.  

During a July 2010 VA audio examination, the examiner opined that 
hearing loss and tinnitus are "less likely as not (less than 
50/50 probability) caused by or a result of rifles" and military 
service because upon discharge the Veteran's "hearing was within 
normal limits" and "there was no documentation in the Veteran's 
file regarding tinnitus in either ear [during service]."  See 
July 2010 VA Audio Examination Report.  The Board finds the July 
2010 VA medical opinion less probative because the examiner 
relies solely on the lack of documentation in-service of any 
hearing loss or tinnitus as a catalyst for her negative opinion 
without looking at the evidence as a whole, specifically the 
Veteran's competent and credible statements regarding in-service 
noise exposure and the lack of use of hearing protection.  The 
examiner did not take into account this favorable evidence when 
rendering the negative opinion.  The Board also notes in 
particular that the clinical evidence of record reflects that the 
Veteran reported that he began having problems hearing and 
ringing in his ears in-service.  See September 2006 Private 
Medical Opinion Letter from Dr. D.D.H. (reporting hearing 
distortion and continuous ringing which began in service).  

With regard to the cervical spine and thoracolumbar spine 
disabilities, although the claims file contains negative opinions 
regarding a relationship between the cervical and thoracolumbar 
spine disabilities and service (see August 2010 VA Spine 
Examination Report), the Board finds the August 2010 VA medical 
opinion of little probative value because the examiner relies 
solely on the lack of documentation in-service of any cervical or 
thoracolumbar spine disabilities as a catalyst for her negative 
opinion without looking at the evidence as a whole, specifically 
the Veteran's competent and credible statements regarding in-
service neck and back injuries while serving as a parachutist.  
The examiner did not take into account this favorable evidence 
when rendering the negative opinion.  

The Board also notes the August 2010 VA examiner indicates a 
history of pre-service back injury as "a potential etiology" 
for the Veteran's current cervical spine and thoracolumbar spine 
disabilities (a history of a motorcycle accident and several auto 
accidents was noted in a June 2004 Patient History from the 
Spinal Correction Center).  However, the Board finds that such 
condition was not a preexisting condition.  In this regard, the 
Veteran's October 1964 entrance examination did not reveal any 
neck/back disorders (see October 1964 Report of Medical 
Examination and Report of Medical History) and the June 2004 
Patient History from the Spinal Correction Center does not 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness.  See 38 U.S.C.A. § 1111; see also 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe 
v. Brown, 7 Vet. App. 238 (1994).  Further, even if the Veteran's 
back and neck disabilities pre-existed his service, the evidence 
of record suggest that the Veteran's in-service neck and back 
injury aggravated such disability and the August 2010 VA examiner 
failed to provide an opinion of whether the Veteran's service 
aggravated any pre-existing neck/back disability.  
 
In light of the foregoing, the Board finds that service 
connection is warranted.  There is probative, contemporaneous 
evidence of in-service noise exposure and neck/back injury with 
post-service symptomatology of hearing loss, tinnitus, cervical 
spine disorder, and thoracolumbar spine disorder, and supportive 
lay and medical statements.  Resolving doubt in his favor, the 
Board finds that the evidence supports service connection for 
bilateral hearing loss, tinnitus, cervical spine disorder, and 
thoracolumbar spine disorder.  38 U.S.C.A. § 5107(b).  













(CONTINUED ON NEXT PAGE)




Because the three requirements for the grant of service 
connection for bilateral hearing loss, tinnitus, cervical spine 
disorder, and thoracolumbar spine disorder have been satisfied, 
service connection for bilateral hearing loss, tinnitus, cervical 
spine disorder, and thoracolumbar spine disorder is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Service connection for tinnitus is granted.

Entitlement to service connection for a cervical spine disorder 
is granted.

Entitlement to service connection for a thoracolumbar spine 
disorder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


